Appeal dismissed unless appellant shall file and serve printed papers and printed briefs by April twentieth. In view of the conversation preceding the sending of the notice of appeal and undertaking by registered mail, we think that the registering of the letter even with a request for a return receipt cannot fairly be said to have prevented its receipt by the respondent’s attorney. The letter arrived at the attorney’s office and compliance with the postal regulation by signing the receipts would in no way have damaged respondent. We are unwilling to put the stamp of our approval upon the act of the attorney after being advised of the proposed service by mail, refusing his signature to the receipts and at the same time claiming non-service. Registration is intended to insure delivery. It would be unduly technical at this date to hold a service invalid when made through the post office by the means especially designed to insure delivery and when the instrument actually reached its destination, although receipts had to be signed, when a mere posting of the notice, inclosed in a sealed wrapper, properly addressed, and with postage prepaid, but sent by ordinary mail, would be sufficient, even though the notice were in fact lost before delivery Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ.